 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 LYNN THOMPSON,                                           Case No.: 2:21-cv-00976-APG-VCF

 4          Plaintiff                                                       Order

 5 v.

 6 TESLA MOTORS, INC., et al.,

 7          Defendant

 8         Plaintiff Lynn Thompson filed this action in the unofficial southern division of the court,

 9 but the dispute arises out of the defendants’ alleged unlawful employment practices committed in

10 Sparks, Nevada. ECF No. 1 at 2. Under Local Rule IA 1-8(a), her action must proceed in the

11 unofficial division of the court in which the action allegedly arose.

12         I THEREFORE ORDER that this action is transferred to the unofficial northern division

13 of this court for all further proceedings. The clerk of the court shall transfer and reopen this

14 matter as a new action under a new docket number in the northern division, and the action under

15 this docket number shall be closed, without prejudice to the plaintiff with regard to the filing fee.

16         Dated this 24th day of May, 2021.

17
                                                                  ______________________________
18                                                                ANDREW P. GORDON
                                                                  United States District Judge
19

20

21

22

23
